This application is Case
                    DENIED    WITHOUT PREJUDICE TODocument
                            1:17-cv-04942-LJL-DCF             RENEWAL152  after Defendants file their Page
                                                                                 Filed 08/06/20       motion1for
                                                                                                              of summary
                                                                                                                  4      judgment.
Put differently, Plaintiff may move the Court again for appointment of counsel after Plaintiff receives Defendants' motion for
summary judgment. The Court expresses no view as to how it will rule on any application it receives at that time. The Clerk of
Court is respectfully directed to mail a copy of this order to Plaintiff.

8/6/2020
Case 1:17-cv-04942-LJL-DCF Document 152 Filed 08/06/20 Page 2 of 4
Case 1:17-cv-04942-LJL-DCF Document 152 Filed 08/06/20 Page 3 of 4
Case 1:17-cv-04942-LJL-DCF Document 152 Filed 08/06/20 Page 4 of 4
